DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 06/24/2021, No Claims have been cancelled, and Claims 1-8 are pending.


REASONS FOR ALLOWANCE
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kline (US Patent 5,928, 231), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, which recite, inter alia " an elongate, dimensionally stable guide with at least two modules that are disposed on the guide with a skin anchoring hook for securing the modules to the skin…and a non-return device allows movement of the at least one of the modules and the guide in a movement direction and blocks movement of the at least one of the modules and the guide in an opposite, reverse direction, wherein the non-return device is able to be inverted in terms of the movement direction and the reverse direction".  The novelty of this invention is the ability to apply different stretching effects to the skin using the same instrument.  If the non-return device of the movable module is adjusted such that two modules are moved towards one another, the instrument can be used to draw the skin of the wound edges towards one another in a conventional manner.  If the non-return device of the movable module is adjusted in the opposite way so that said movable module can only move away from the respective other module, but a movement towards the other module is blocked, the instrument can be used to apply a tensile force to a healthy skin section between these modules stretching and elongating this skin section.  This helps to achieve an additional skin gain, which in particular can also be used for wound closure, without the requirement of additional tensile stress of the wound edges (see Paragraph 0009; instant specification PGPub).
The closest prior arts of record Kline teaches an instrument for stretching the skin similar to that of Claims 1-8, however the prior art does not teach the particulars of the claim, see Applicant’s Arguments, filed 06/24/2021, pages 5-7, which were found to be persuasive. Specifically, there is no explicit teaching that the non-return device is able to be inverted in terms of movement direction and reverse direction.
Because none of the prior art documents of record teach an instrument for stretching the skin as recited in Claims 1-9, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive at the technical solutions of Claims 1-9 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED G GABR/Examiner, Art Unit 3771